Citation Nr: 1121330	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nasal bone fracture with deviated nasal septum. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh






INTRODUCTION

The Veteran served on active duty from December 1958 to December 1960, as well as during periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in St. Petersburg, Florida.

The Board acknowledges that the Veteran initially requested a hearing in connection with his appeal.  He was scheduled for a hearing in November 2008, for which he did not appear due to a family emergency.  A notation in the file indicated that the hearing may be postponed.  The hearing was not rescheduled.  However, in May 2011, he withdrew his hearing request in writing.  

The Board notes that the Veteran filed a notice of disagreement regarding the initial evaluation of the service-connected left angle mandibular fracture and a statement of the case was issued.  However, in the Veteran's substantive appeal, he specified that he only wished to appeal the deviated septum issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran claims service connection for symptoms and an injury sustained that he believes are related to a surgery which occurred in service.  Specifically, in February 1960, the Veteran had surgery to repair a deviated septum.  The Veteran reports that since service, he has had problems with his nose.  In particular, in his March 2007 notice of disagreement, he reported that upon blowing his nose one night, he felt a bone dislodge.  The piece of bone became stuck in his throat and choked him.  Later, he was able to get the bone out of his throat and took it to a VA clinic for examination.  He reported that the VA took X-rays of the bone and confirmed that it was the bone from his nose.  A VA CT scan dated in May 2003 confirmed that the Veteran's nasal septum was absent superiorly. 

Service connection for a nasal disability (deviated septum) was denied by the RO in December 2006.  The RO determined that the Veteran's deviated septum was a congenital defect and as such, was not able to be service connected because under 38 C.F.R. § 3.306(b)(1) surgery to repair a preexisting condition is not able to be service connected unless the defect otherwise underwent aggravation in service.    

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  Then, the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection rather than service-connected aggravation of the disorder.

In the present case, the presumption of soundness attached as the Veteran's service entrance examination did not note any deficiencies regarding his nose.  His nose was found to be normal at enlistment.  Further, breathing complaints were not noted until January 1960, over a year after entry to service, when he complained of difficulty breathing while engaged in engine room duties.  His service physician diagnosed a deviated septum and recommended surgery to repair the deviated septum.  The service physician also indicated that the deviated septum was a congenital defect based on: (1) the Veteran's report that he had experienced difficulty breathing prior to service, and (2) that he had a diagnosis of levodeflection of the nasal septum upon entry to the ear, nose and throat clinic over one year following entry to service.  Notably, the determination that it was a congenital defect was based on the Veteran's report and an in-service diagnosis, not a review of a physician's pre-service observations or other documentation dated prior to service.  As the February 1960 service physician's opinion that the deviated septum was a congenital defect was not based on any observations or documentation prior to service, the Board finds that the presumption of soundness has not been rebutted.  

Aside from the February 1960 septectomy, service treatment records also indicate an injury to the Veteran's mouth and jaw in April 1960.  As the presumption of soundness has not been rebutted, the April 1960 injury should be considered regarding its affect on the nasal system less than two months following the septectomy.  

As noted above, post-service treatment records indicate that the Veteran's nasal septum is absent superiorly.  Further, the Veteran reported that he has had difficulty breathing and constant runny nose, since service, and that he had a severe choking incident when part of his nasal septum entered his throat.  The Board notes that the Veteran is competent to report such symptoms as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

While the Board finds the Veteran's statements are an indication that his current symptoms may be a disorder associated with service, there is insufficient competent evidence on file for the VA to make a decision on the claim.  To that end, given the competent statements of surgery in service as well as an injury to the face, and his current diagnosis of an absent septum as well as reports of continuous symptoms since service, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current disorder is causally related to active service.

Additionally, service connection may be granted for disorders resulting from injuries during periods of ACDUTRA and INACDUTRA.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserve for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  

Here, service treatment records indicate another injury to the face and mouth in May 1958, when the Veteran was on duty status while attending a regularly scheduled drill as part of his Naval Reserve service.  At that time, he was struck in the mouth by a dummy rifle and the injury resulted in treatment requiring a butterfly bandage for his upper lip.  The RO has not considered a theory of entitlement based on an injury during  a period of ACDUTRA or INACDUTRA. To avoid any prejudice to the Veteran, the RO should adjudicate the claim for service connection, to include whether an injury due to ACDUTRA or INACDUTRA may have led to the deviated septum and subsequent complications, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the Veteran's duty status in May 1958 should be verified.  The Board notes that while some of the Veteran's personnel records from his Reserve service are in the file, further verification is needed regarding the May 1958 injury. 

Lastly, to ensure all records are available, records should be obtained from the VA medical center where the Veteran receives treatment for his nasal disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records related to the ear, nose and throat from the VA medical center in West Palm Beach, Florida from August 2007 to the present.  Any negative response should be noted. 

2.  Obtain any outstanding medical and personnel records from the U.S. Naval Reserve Training Center in Poughkeepsie, New York, or any other appropriate agency.  Verify the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA, if any, and associate those records with the claims folder.  If, for any reason, this information is not verifiable, or medical or personnel records are not available, the Veteran is to be so informed and the inability to verify the ACDUTRA and/or INACDUTRA must be noted in the claims folder.  

3.  Following receipt of the records above, the RO should afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his current nasal complaints.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

For each nasal diagnosis made, the examiner should opine as to:

a) Whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability was incurred during active duty service or as a result of an injury occurring during a period of ACDUTRA or INACDUTRA?

b) If the examiner does not find that it is at least as likely as not that the disability was incurred during active duty service, the examiner must indicate if there is clear and unmistakable evidence that the disability pre-existed service AND was not aggravated during service.  

c) Was the February 1960 surgery conducted performed simply to ameliorate a preexisting condition?

d) Did the surgery performed in service result in a worsening of the Veteran's nasal disability (deviated septum) beyond natural progress (aggravation)?  If it is determined that a preexisting nasal disability was worsened by the in-service surgery, the examiner should identify the disability/residuals.

In rendering the opinions above, the examiner must acknowledge the Veteran's report of a continuity of symptoms since service.  The rationale for all opinions should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with an explanation.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


